DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 03/02/2022. Claims 1, 4, 6, 9, 12 and 14 were amended. Claims 21 and 22 were newly added. Claims 16 and 17 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “a source capable of cyclic suction is connected to the device through the feed channel” is unclear because claim 6, upon which claim 21 depends, recites “the suction source or the positive pressure source is connected to the device…”. It is unclear whether “a suction source” recited in claim 21 is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silver et al (U.S. Pat. 7,988,661 B2, hereinafter “Silver”).
Regarding claim 1, Silver discloses a device for extracting breast milk from a breast (shown in Figs. 7-8, for example), said device comprising: 
an external shell 142/144 (Fig. 11) defining an internal cavity (i.e., the cavity in which flexible inner shield part 143 is located), said external shell including: 
a neck portion 148 (Fig. 7) defining a proximal end (i.e., closer to the conical front section of the shell) and a distal end (i.e., at the annular collar 154; see Fig.  7); and 

wherein the internal cavity of the external shell is in operative communication with at least one of a suction source, a positive pressure source or atmosphere via at least one opening in said external shell (i.e., the internal cavity is inoperative communication with a suction source via a ported section 200 which connects to a negative pressure source via channel 206; see col. 12, lines 51-54 (Fig. 7); and 
an elastic membrane 143 (Fig. 7; disclosed to be a “flexible inner shield part” in col. 11, lines 8-9) disposed within the internal cavity of the external shell, said elastic membrane including: 
a funnel-shaped portion 226 (Fig. 7) configured to receive and seal against the breast of a user; 
a neck portion 228 (Fig. 7) extending from the funnel-shaped portion and defining a proximal end (closer to the funnel-shaped portion) and a distal end (farther away from the funnel-shaped portion) adapted to receive and position a nipple of the breast, said neck portion narrowing at said distal end to an exit port (corresponding to the bottom end 180 of the external shell 180; see Fig. 7), wherein said neck portion fits in the neck portion of the external shell such that the exit port of the elastic membrane is in operative communication with the feed channel (as clearly shown in Fig. 7), and 
wherein further, when the nipple of the user is positioned in the neck portion of the elastic membrane, said neck portion defines an unoccupied volume 
wherein the exterior of the elastic membrane is sealed to the interior of the external shell to form a hermetic chamber 276 (Figs. 7-8) between the neck portion of the external shell and the neck portion of the elastic membrane (individual ports communicate each space to connect a respective source of pressure or fluid to each space or pressure zone; the spaces (pressure zones) are “isolated relative to one another, such that the spaces are capable of expanding and contracting independently of each other” (see col. 4, lines 48-52); each pressure zone is provided with a respective conduit and port attached to a respective air or fluid pressure source (see col. 12, lines 4-16); further, each pressure zone is isolated from its adjacent pressure zone by a bead (see Fig. 7 illustrating respective beads 171, 173, 175, 177 formed on the outboard side of inner shield part; this disclosure indicates a hermetic seal between the pressure zones formed by the beads);
wherein the elastic membrane is configured to receive a suction pressure below atmospheric pressure that is applied inside the elastic membrane around and in front of the nipple positioned therein (see col. 12, lines 62-13 disclosing that the user’s nipple extends into interior space 90) to extend the nipple towards the distal end of the neck portion of said elastic membrane and to extract breast milk (see col. 12, lines 52-57 disclosing that negative pressure from a pressure source through channel/conduit 206 flexes indented portions 276 outward to generate suction pressure in chamber 90 where the nipple is located; this action would also expectedly draw the nipple distally in the 
wherein the neck portion of the elastic membrane is configured to relax radially outwardly, allowing clearance for the nipple to extend when the suction pressure is introduced into the hermetic chamber (see col. 12, lines 52-56 disclosing that negative pressure operating on the outboard side of indented portions 276 serves to flex them outboardly), wherein said suction in the hermetic chamber (i.e., within the pressure zones) is generally equivalent to the constant suction applied inside the elastic membrane around and in front of the nipple positioned therein (as disclosed in col. 12, lines 52-57, negative pressure applied to portions 276 generate suction pressure in chamber 90, which is interpreted to be generally equivalent to the negative pressure applied to portions 276), and 
wherein the neck portion of the elastic membrane is configured to expand radially inwardly when a pressure greater than the suction pressure then present inside the elastic membrane around and in front of the nipple positioned therein is introduced into the hermetic chamber, causing the elastic membrane so expanded to compress the elongated nipple to control nipple edema (see col. 12, lines 58-60 and col. 13, lines 14-20 disclosing that intermittent pressure may be applied to inflate/deflate the portions 276, such that inflation refers to a radially inward expansion of the portions 276 of the membrane; this inflation would expectedly occur when negative pressure is intermittently stopped or when negative pressure within chamber 90 exceeds the negative pressure in the portions 276, drawing the portions 276 radially inwardly). See 
Regarding claim 2, Silver discloses that the feed channel leads into a collection container to receive extracted breast milk (see col. 11, lines 28-33 which describes the second end 228 leading into a milk collection container, not shown).
Regarding claim 6, Silver discloses that the suction source is connected to the device via the at least one opening in the external shell (i.e., a ported section 200 which connects to a negative pressure source communicating with channel 206 which constitutes an opening in the external shell; see col. 12, lines 521-54).
Regarding claim 8, Silver discloses that the elastic membrane includes a distally facing ring-shaped groove (the area between annularly protruding beads 173 and 175; see Fig. 7) into which the proximal end of the neck portion of the external shell fits.
Regarding claim 21, Silver discloses the source capable of cyclic suction connected to the device through the feed channel (i.e., a negative pressure source which can be cycled by being turned off and on), and discloses a check valve 409 (Fig. 10) fitted between the feed channel and the collection container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (U.S. Pat. 7,988,661 B2).
Regarding claim 3, it is noted that Silver does not disclose an attachment portion comprising threads for connecting the device to the collection container.
However, in alternative embodiments, such as those illustrated in Figs. 9, 10, 14, 16, 17 and 36, an attachment portion comprising threads (e.g., threading 311 in Fig. 9) is provided to attach the device to a collection container.
A skilled artisan would have found it obvious at the time of the invention to modify the embodiment in Fig. 7 of Silver to have an attachment portion comprising threads, as KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (U.S. Pat. 7,988,661 B2) in view of Adams (U.S. Pat. 4,263,912, hereinafter “Adams”).
Regarding claim 4, it is noted that Silver does not appear to disclose a suction device is connected to the device through the attachment portion, whereby said suction device is configured to apply a constant suction to evacuate an interior portion inside the elastic membrane around and in front of the nipple positioned therein, and the collection container.
Adams discloses a suction device 56 (Fig. 4) connected through an attachment portion 10 (Fig. 2) such that suction imparted by the suction device can evacuate the collection container (see Fig. 2 illustrating the container 18 is subject to a partial vacuum from use of the squeeze bulb 18).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Silver according to the teaching in Adams such that the suction device of Silver device is connected to the device through the attachment portion, whereby said .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (U.S. Pat. 7,988,661 B2) in view of Adams (U.S. Pat. 4,263,912), further in view of Renz (U.S. Pub. 2005/0154349 A1, hereinafter “Renz”). 
Regarding claim 5, Silver in view of Adams does not appear to disclose a seal positioned between the attachment portion and the collection container when connected to one another.
Renz discloses a breast pump in which a seal 800 (Fig. 5) is positioned between an attachment portion 700 (Fig. 3) of the pump and a collection container 900 (Fig. 3; see also Fig. 5). 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Silver in view of Adams, according to the teaching in Renz such that a seal positioned between the attachment portion and the collection container when connected to one another, in order to prevent milk from flowing out of the collection container and comprising the suction device when vacuum is applied to the collection container (see Renz at para [0068]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al (U.S. Pat. 7,988,661 B2) in view of Giles (U.S. Pat. 6,090,065, hereinafter “Giles”).
Regarding claim 7, Silver does not appear to disclose tubing and an electric valve assembly connecting the suction device with the external shell via the at least one opening.
Giles discloses a breast pump with an electric valve assembly in the form of an electric vent valve means and an electric vent valve control means (see col. 7, line 63 to col. 8, line 1; see also col. 2, lines 23-31) which create automatic cycling suction at tubing 62 of an electric pump that is connected to an external shell 18 (Fig. 1) of the breast pump and an opening 32 (Fig. 1). 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Silver, according to the teaching in Silver, so as to provide tubing and an electric valve assembly connecting the suction device with the external shell via the at least one opening, if one wished to provide improved self-cycling of the pump, specifically to vent the vacuum created by the electric pump upon activation for releasing the vacuum for the improved self-cycling.


Allowable Subject Matter
Claims 9-15, 18-20 and 22 are allowed.


Response to Arguments
Applicant's arguments filed in Remarks on 03/02/2022 have been fully considered but they are not persuasive.
Claims 1-2, 6 and 8 were alleged to be patentable over Silver (Remarks, pgs. 14-18). 
Applicant argued that Silver fails to disclose at least an elastic membrane that is "sealed to the interior of the external shell to form a hermetic chamber between the neck portion of the external shell and the neck portion of the elastic membrane," as recited in independent claim 1, as amended. 
Applicant specifically argued (Remarks, pgs. 15-16):
sealed to the external shell to form a hermetic chamber. In this regard, Applicant respectfully submits that Silver's first and second pressure zones are defined by rigid outer (142, 144) and flexible inner (143) shield parts (see Silver col. 11, 11. 4-9) of a breast shield that are mechanically joined ("snap- fitting" col. 11, l. 17) together in such a way to define three spaces called pressure zones. Because there are no hermetic seals between rigid and flexible parts at the periphery of each of these three pressure zones, they will not act as hermetic structures. Instead, they will leak when applied positive pressure acts to separate the hard and soft parts of the breastshield. Silver does discuss "beads" 171, 173, 175 or 177 for connecting the shield parts together; however, there is no hermetic seal at any of these beads-i.e., the beads serve only to "anchor and position the inner shield part." (See Silver, Col. 11, 11. 53-54). As a result, pressure  leakage will not be halted at beads 171, 173, 175 or 177, because there is no hermetic seal at these beads.

However, there is no evidence in Silver to suggest the alleged leakage between pressure zones. Silver discloses in col. 4, lines 38-52 the overall design and purpose of the pressure zones. Silver discloses that individual ports communicate each space to connect a respective source of pressure or fluid to each space (or pressure zone). Silver discloses that the spaces (pressure zones) are “isolated relative to one another, such that the spaces are capable of expanding and contracting independently of each other” (see col. 4, lines 48-52). Each pressure zone is provided with a respective conduit and port attached to a respective air or fluid pressure source (see col. 12, lines 4-16). Further, each pressure zone is isolated from its adjacent pressure zone by a bead (see Fig. 7 illustrating respective beads 171, 173, 175, 177 formed on the outboard side of inner shield part).
A skilled artisan would recognize that Silver’s disclosure of spaces or pressure zones being “isolated relative to one another” so that the pressure within each zone can 
Further, even assuming, for the sake of argument, that the aforementioned beads do not form a hermetic seal between each of the multiple pressure zones in Silver, Examiner notes that the claimed invention only requires that a hermetic seal be formed “between the neck portion of the external shell and the neck portion of the elastic membrane”. Thus, so far as any hermetic seal is evidently present, such as, for example, between beads 173 and 177, then the claim is met. That is to say, the claimed invention does not require multiple hermetic seals within the neck portion, only that a hermetic seal be present “between the neck portion of the external shell and the neck portion of the elastic membrane”.
Applicant argued that Silver does not disclose an active inflation using a source of applied positive pressure as specified in independent claim 1. Remarks, pg. 17.

Applicant further argued that the elastic restoring or relaxing force of the indented portions 276 in Silver “cannot give sufficient nipple compression to control edema.” Remarks, pg. 17. 
Applicant discloses that edema may be “controlled” by compressing the nipple (see para [0039] of the published specification disclosing that “the portion of the elastic membrane of the first proximal chamber is configured to expand radially inwardly when a pressure greater than the constant suction is introduced into the first proximal chamber to compress the elongated nipple to control nipple edema.”). Applicant’s original disclosure does not provide any specific pressure needed to compress the nipple, nor any specific compression time to treat, prevent or control edema. Further, claim 1 merely recites that nipple compression controls nipple edema. 
Abstract).  Silver further discloses that a “compressive pressure may additionally be applied” to the nipple and breast (col. 8, lines 28-32). Silver further discloses that a combination of pressure cycles can be used to compress the nipple (col. 8, lines 35-42). Silver further discloses that expansion of the flexible area of the inner shield part into the zones causes a compression of the breast (col. 13, lines 12-15). Silver further discloses that inward flexing of the inner shield 294 is equivalent to compressing the breast and nipple (col. 14, line 67 to col. 15, line 3). Silver further discloses that release of negative pressure or alternately with application of a positive pressure compresses the breast (col. 22, lines 23-26). 
Thus, Silver is replete with references to the breast and/or nipple being compressed, which would be understood to “control” nipple edema in light of Applicant’s disclosure.
Applicant argued that claims 3, 4, 5 and 7 are not obvious in view of Silver (Remarks, pgs. 18-21), however, these arguments appear to rely on Applicant’s previous arguments which have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        03/14/2022